Title: James Madison to Robert Y. Hayne, 18 February 1832
From: Madison, James
To: Hayne, Robert Young


                        
                            
                                
                            
                            
                                
                                    Montpellier 
                                
                                 Feby. 18th. 1832.
                            
                        
                        James Madison presents his acknowledgements to Genl. Hayne for the Copy of his speech politely enclosed to
                            him. However dissenting from  views of the subject embraced in it, he cheerfully joins in the tribute due to the
                            characteristic eloquence and ability of its Author.
                        Fuller views subsequently taken on the subject of this letter it is supposed render its publication
                            unnecessary.
                        
                            
                                
                            
                        
                    